 In the Matter of HARVESTER WAR DEPOT, INC.andFIRE FIGHTERSFEDERAL LABOR UNION, LOCAL 238142, A. F. L.Case No. 8-R-1817.-Decided August 9, 1946Mr. Robert E. Dickman,of Chicago, Ill., andMr. J. D. Russell,ofToledo, Ohio, for the Company.Mr. William F. Strum,of Toledo, Ohio, for the A. F. L.Mr. David A. Guberman,of Toledo, Ohio, for the C. I. 0.Mr. Bruce C. Heath,,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by Fire Fighters' Federal Labor Union,Local 238142, herein called the A. F. L., alleging that a question affect-ing commerce had arisen concerning the representation of employees ofHarvester War Depot, Inc., of Rossforrd, Ohio, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Thomas E. Shroyer, Trial Exam-iner.Said hearing was held at Toledo, Ohio, on May 28, 1945.TheCompany, the A. F. L., and United Retail, Wholesale & DepartmentStore Employees of America, Local 363, C. I. 0.,' herein called theC. I. 0., appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The TrialExaminer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYHarvester War Depot, Inc., is an Ohio corporation and a subsidiaryof International Harvester Company.At Rossford, Ohio, the Com-iAt the hearing the C.I.O. moved to intervene herein ; said motion was allowed by theTrial Examiner.63 N. L.It.B.,No. 33.249 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany operates a plant for the purpose of receiving, storing, and ship-ping ordnance supplies for the United States Army.The plant isowned by the Federal Government, and all materials handled are theproperty of the United States Government.The amount of businesstransacted annually is in excess of $100,000.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDFire Fighters' Federal Labor Union, Local 238142, affiliated withthe American Federation'of Labor, is a labor organization admittingto membership employees of the Company.United Retail, Wholesale & Department Store Employees of Amer-ica, Local 363, affiliated with the Congress of Industrial Organizations,isa labor organization admitting to membership employees of theCompany.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the A. F. L. asthe exclusive bargaining representative of certain of its employeesuntil the A. F. L. has been certified by the Board in an appropriateunit.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the A. F. L. and the C. I. O. represent a sub-stantial number of employees' in the units hereinafter found appro-priate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSThe Company's plant-protection department is divided into a firedepartment and a police department. The A. F. L. seeks a unit com-posed solely of the non-militarized guards in the Company's fire de-partment, excluding chiefs and assistant chiefs.3The C. I. O. contendsthat the unit should comprise the over-all plant-protection group, i. e.,2 The Field Examiner reported that the A.F. L. submitted 27 authorization cards ; thatthe names of 27 persons appearing on the cards were listed on the Company's pay rollofMay 7, 1945,which contained the names of 33 employees in the unit sought by theA. F L ; and that the cards were dated 17 in March,7 In April 1945, and 3 were undated.At the hearing the C. I. 0 submitted to the Trial Examiner 42 authorization cards. Thenames of 34 persons appearing on the cards were contained in the aforesaid pay roll.The Trial Examiner's check of the cards indicated the C. I. O. to have 6 members inthe unit petitioned for by the A. F. L. and 34 members in the unit of militarized guardshereinafter found to be appropriate.8The hierachy Is as follows:plant protection chief, assistant plant protection chief,police chief with three assistant chiefs, and the fire chief with two assistant chiefsAllparties are agreed that these employees are supervisory and should be excluded. HARVESTERWAR DEPOT, INC.251both the fire and police departments.The Company takes the posi-tion that militarized guards are not employees within the meaningof the National Labor Relations Act, because (1) they performduties closely allied with management and are confidential; (2) ifsaid employees are in a unit and represented by a union which alsorepresents the rest of the Company's production and maintenanceemployees,4 such membership will lessen their efficiency; and (3) theyare civilian auxiliaries of the military police.Both the militarized guards and firemen are responsible to the chiefof plant-protection and his assistant.All of them are uniformed,but the firemen furnish their own uniforms.The militarized guardsperform foot patrols, gate watches, check persons and vehicles in andout of the premises, and report persons who violate the conduct andsafety rules of the Company. Their only contact with the non-mili-tarized firemen occurs in the case of a major fire when they performpolice duties. In contrast the firemen make general inspections for firehazards and they repair and inspect fire alarm system, pressure pumps,fire-fighter and miscellaneous equipment.As to the first contention raised by the Company, there is nothingin the record to indicate that the militarized guards supervise theactivities of production and maintenance employees, that they haveauthority to discipline or make effective recommendation with respectto the status of such employees, or that they have access to confidentialpersonnel files or matters pertaining to labor relations.The secondclaim that the unit sought here by the C. I. 0. is inappropriate becausethe C. I. 0. also represents the production and maintenance employeesof the Company is similarly without merit. The Board has repeatedlyheld that there is no incompatibility between union membership andfaithful performance of duty, that a union which represents the otheremployees of the Company may likewise represent the plant-protectiongroup even though they are militarized."The remaining contention of the Company is predicated upon recentrulings of the United States Circuit Courts of Appeals .s The Companyurges that the principles enunciated therein be applied to the instantcase.The Board however, does not acquiesce in those decisions, whichhave not yet been passed upon by a Court of last resort.Accordingly,we find that a unit of militarized guards is appropriate.Since the firemen are not militarized nor do they have any monitorialfunctions such as exercised by the guards, we shall not include firemen4 The C. I. O. presently represents under contract the Company's production and main-tenance employees.S SeeMatter of Electric Auto-LiteCo., 62 N L R B. 1356 ,Matter of Standard SteelSpringCo,62 N L R B 660, and cases cited thereinON L. R. B. v. E. C. AtkinsCo., 147. F. (2d) 730 (C. C. A. 7) ; NL. R. B. v. Jones& Laughlin Steel Corp.,146 F.(2d) 718(C. C. A. 6),cert. granted in both cases,remandedon other grounds,June 4, 1945,65 S. Ct. 1413. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the unit of militarized guards.However, we shall accord thefiremen an opportunity to bargain collectively in a unit separate andapart from that of the militarized personnel.'We find the following groups of the Company's employees constituteunits appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.(1)All iron-militarized personnel of the Company's fire depart-ment, excluding chief of plant protection, assistant chief of plantprotection, the fire chief, assistant fire chiefs and all or any othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees,or effectively recommend such action.(2)All the militarized personnel of the Company's police depart-ment, excluding chief of plant protection, assistant chief of plant pro-tection, the police chief, assistant police chiefs, and all or any othersupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, oreffectively recommend such action.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by elections by secret ballot among the employeesin the appropriate units who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionsherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by' Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Harvester WarDepot, Inc., of Toledo, Ohio, elections by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Eighth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the units found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work during7SeeMatter a! National Fireworks, Inc.,62 N. L. R. B 271. HARVESTER WAR DEPOT, INC.253said pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause, to deter-mine (1) whether or not the employees in the fire department unitdesire to be represented by Fire Fighters' Federal Labor Union, Local238142, affiliated with American Federation of Labor, or by UnitedRetail,Wholesale & Department Store Employees of America, Local363, affiliated with the Congress of Industrial Organizations, for thepurposes of collective bargaining or by neither; and (2) whether or notthe employees in the police department unit desire to be represented byUnited Retail, Wholesale & Department Store Employees of America,Local 363, affiliated with the Congress of Industrial Organizations, forthe purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Elections.